--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5

 
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of January
26, 2010, by and among Novo Energies Corp., a Florida corporation, with
headquarters located Europa Place d’Armes 750 Cote de Place d’Armes Suite 64,
Montreal QC H2Y 2X8, Canada (the “Company”), Trafalgar Capital Specialized
Investment Fund, FIS (the “Buyer”) and K&L Gates LLP, as escrow agent hereunder
(the “Escrow Agent”).
 
 
RECITALS:
 
WHEREAS, the Company and the Buyer are a party to that certain Securities
Purchase Agreement (the “Securities Purchase Agreement”), dated as of January
26, 2010, pursuant to which the Company agreed to sell Five Hundred Thousand
United States Dollars (US$500,000) of secured convertible bridge debentures (the
“Debentures”) to the Buyer (the “Offering”); and
 
WHEREAS, pursuant to the Securities Purchase Agreement, the Buyer shall deposit
the proceeds of the sale of the Debentures in a segregated escrow account (the
“Escrow Account”) held by the Escrow Agent which shall be used solely in order
to effectuate a disbursement to the Company and the Buyer at Closing (as defined
in the Securities Purchase Agreement); and
 
WHEREAS, pursuant to the Securities Purchase Agreement, the Company and the
Buyer have requested that the Escrow Agent hold the Escrow Funds (defined below)
received from the Buyer and the Commitment Shares with the Debentures provided
by the Company in escrow until the Escrow Agent has received the Joint Written
Direction (defined below); and
 
WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds and
shares deposited with it in accordance with the terms of this Agreement; and
 
WHEREAS, in order to establish the escrow of funds and to effect the provisions
of the Securities Purchase Agreement, the parties hereto have entered into this
Agreement.
 
AGREEMENT:
 
NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:
 
1.                 Definitions.  The following terms shall have the following
meanings when used herein:
 
a.      “Escrow Funds” means the funds deposited with Escrow Agent pursuant to
this Agreement.
 
b.      “Joint Written Direction” means a written direction executed by the
Buyer and the Company directing the Escrow Agent to disburse all or a portion of
the Escrow Funds, Commitment Shares and Debentures or to take or refrain from
taking any action pursuant to this Agreement.
 

 
 

--------------------------------------------------------------------------------

 

c.      “Escrow Period” shall begin with the commencement of the Offering and
shall terminate upon the earlier to occur of the following dates:
 
(i)           The date upon which the Escrow Agent confirms that it has received
in the Escrow Account (as defined herein below) all of the proceeds of the sale
of the applicable Debentures;
 
(ii)           The date upon which a determination is made by the Company and
the Buyer to terminate the Offering prior to the sale of the applicable
Debentures.
 
During the Escrow Period, the Company and the Buyer hereby acknowledge and agree
that they are not entitled to any funds received into escrow and no amounts
deposited in the Escrow Account shall become the property of the Company or the
Buyer or of any other entity, or be subject to the debts of the Company or the
Buyer or any other entity.
 
2.                 Appointment of and Acceptance by the Escrow Agent.
 
a.      The Buyer and the Company hereby appoint the Escrow Agent to serve as
the escrow agent hereunder.  The Escrow Agent hereby accepts such appointment
and, upon receipt by wire transfer of the Escrow Funds in accordance with
Section 3 below, the Commitment Shares and the Debentures, agrees to accept,
hold and disburse the Escrow Funds in accordance with this Agreement.
 
b.      The Company hereby acknowledges that the Escrow Agent is counsel to the
Buyer in connection with the transactions contemplated by the Securities
Purchase Agreement and referenced herein.  The Company agrees that in the event
of any dispute arising in connection with this Escrow Agreement or otherwise in
connection with any transaction or agreement contemplated and referred herein,
the Escrow Agent shall be permitted to continue to represent the Buyer and the
Company will not seek to disqualify such counsel.
 
3.                 Creation of Escrow Account.  On or prior to the date of the
commencement of the Offering, the parties hereto shall establish an escrow
account with the Escrow Agent, which escrow account shall be described
below.  The Buyer shall wire funds to the account of the Escrow Agent as
follows:
 
 
 
 

--------------------------------------------------------------------------------

 
 
4.                 Deposits into the Escrow Account.  The Buyer agrees that it
shall promptly deliver funds for the payment of the Debentures to Escrow Agent
for deposit in the Escrow Account.  The Company agrees that it shall promptly
deliver the Commitment shares and Debentures pursuant to Section 4(ii) of the
Securities Purchase Agreement.
 
5.                 Disbursements from the Escrow Account.
 
a.      The Escrow Agent shall hold the Escrow Funds until the Buyer and the
Company execute a Joint Written Direction directing the Escrow Agent to disburse
the Escrow Funds, the Commitment Shares and the Debentures pursuant to such
Joint Written Direction signed by the Company and the Buyer.  The Escrow Agent
is obligated to disburse the Escrow Funds, the Commitment Shares and the
Debentures in accordance with the Joint Written Direction and has no discretion
to withhold disbursement of the Escrow Funds, the Commitment Shares or the
Debentures for any reason upon receipt of such Joint Written Direction.  In
disbursing such funds and shares, the Escrow Agent is authorized to rely upon
such Joint Written Direction from the Company and the Buyer and may accept any
signatory from the Company listed on the signature page to this Agreement and
any signature from the Buyer that the Escrow Agent already has on file.
 
b.      In the event the Escrow Agent does not receive the amount of the Escrow
Funds from the Buyer, Escrow Agent shall notify the Company and the Buyer.  Upon
receipt of payment instructions from the Company, the Escrow Agent shall refund
to each subscriber without interest the amount received from the Buyer, without
deduction, penalty, or expense to the subscriber.  The purchase money returned
to each subscriber shall be free and clear of any and all claims of the Company,
the Buyer or any of their creditors.
 
c.      In no event shall the Escrow Funds be released to the Company until the
Escrow Funds are received by the Escrow Agent in Collected Funds. For purposes
of this Agreement, the term “Collected Funds” means the Escrow Funds received by
Escrow Agent shall have cleared normal banking channels and are in the form of
cash.
 
d.      Upon instruction by the Joint Written Direction, Collected Funds shall
be wired to:
 
WTL Renewable Energies Inc.
750 Cote de la Place d’Armes
Suite 64
Montréal, Québec, H2Y 2X8


 
 

--------------------------------------------------------------------------------

 
 
6.                 Collection Procedure.  The Escrow Agent is hereby authorized
to deposit the proceeds of each wire in the Escrow Account.
 
7.                 Suspension of Performance: Disbursement Into Court.  If at
any time, there shall exist any dispute between the Company and the Buyer with
respect to holding or disposition of any portion of the Escrow Funds or any
other obligations of the Escrow Agent hereunder, or if at any time the Escrow
Agent is unable to determine, to the Escrow Agent’s sole satisfaction, the
proper disposition of any portion of the Escrow Funds or the Escrow Agent’s
proper actions with respect to its obligations hereunder, or if the parties have
not within thirty (30) calendar days of the furnishing by the Escrow Agent of a
notice of resignation pursuant to Section 9 hereof, appointed a successor escrow
agent to act hereunder, then the Escrow Agent may, in its sole discretion, take
either or both of the following actions:
 
a.      suspend the performance of any of its obligations (including, without
limitation, any disbursement obligations) under this Escrow Agreement until such
dispute or uncertainty shall be resolved to the sole satisfaction of the Escrow
Agent or until a successor escrow agent shall be appointed (as the case may be);
provided however, the Escrow Agent shall continue to hold the Escrow Funds in
the meantime; and/or
 
b.      petition (by means of an interpleader action or any other appropriate
method) any court of competent jurisdiction in any venue convenient to the
Escrow Agent, for instructions with respect to such dispute or uncertainty, and
to the extent required by law, pay into such court, for holding and disposition
in accordance with the instructions of such court, all funds held by it in the
Escrow Funds, after deduction and payment to the Escrow Agent of all fees and
expenses (including court costs and attorneys’ fees) payable to, incurred by, or
expected to be incurred by the Escrow Agent in connection with performance of
its duties and the exercise of its rights hereunder.
 
c.      The Escrow Agent shall have no liability to the Company, the Buyer, or
any person with respect to any such suspension of performance or disbursement
into court, specifically including any liability or claimed liability that may
arise, or be alleged to have arisen, out of or as a result of any delay in the
disbursement of funds held in the Escrow Funds or any delay in with respect to
any other action required or requested of the Escrow Agent.
 
8.                 [Reserved]
 
9.                 Resignation and Removal of Escrow Agent.  The Escrow Agent
may resign from the performance of its duties hereunder at any time by giving
thirty (30) calendar days’ prior written notice to the parties or may be
removed, with or without cause, by the parties, acting jointly, by furnishing a
Joint Written Direction to the Escrow Agent, at any time by the giving of ten
(10) calendar days’ prior written notice to Escrow Agent as provided herein
below.  Upon any such notice of resignation or removal, the representatives of
the Buyer and the Company identified in Sections 13(a)(iv) and 13(b)(iv), below,
jointly shall appoint a successor escrow agent hereunder, which shall be a
commercial bank, trust company or other financial institution with a combined
capital and surplus in excess of US$10,000,000.00.  Upon the acceptance in
writing of any appointment of the Escrow Agent hereunder by a successor escrow
 

 
 

--------------------------------------------------------------------------------

 

 agent, such successor escrow agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Escrow Agent,
and the retiring Escrow Agent shall be discharged from its duties and
obligations under this Agreement, but shall not be discharged from any liability
for actions taken as Escrow Agent hereunder prior to such succession.  After any
retiring Escrow Agent’s resignation or removal, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Escrow Agent under this Agreement.  The retiring Escrow Agent shall
transmit all records pertaining to the Escrow Funds and shall pay all funds held
by it in the Escrow Funds to the successor escrow agent, after making copies of
such records as the retiring Escrow Agent deems advisable and after deduction
and payment to the retiring Escrow Agent of all fees and expenses (including
court costs and attorneys’ fees) payable to, incurred by, or expected to be
incurred by the retiring Escrow Agent in connection with the performance of its
duties and the exercise of its rights hereunder.
 
10.                 Liability of Escrow Agent.
 
a.      The Escrow Agent shall have no liability or obligation with respect to
the Escrow Funds except for the Escrow Agent’s willful misconduct or gross
negligence.  The Escrow Agent’s sole responsibility shall be for the acceptance,
holding and disbursement of the Escrow Funds in accordance with the terms of
this Agreement.  The Escrow Agent shall have no implied duties or obligations
and shall not be charged with knowledge or notice or any fact or circumstance
not specifically set forth herein.  The Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained herein, which the
Escrow Agent shall in good faith believe to be genuine, to have been signed or
presented by the person or parties purporting to sign the same and conform to
the provisions of this Agreement.  In no event shall the Escrow Agent be liable
for incidental, indirect, special, and consequential or punitive damages.  The
Escrow Agent shall not be obligated to take any legal action or commence any
proceeding in connection with the Escrow Funds, any account in which Escrow
Funds are deposited, this Agreement or the Securities Purchase Agreement, or to
appear in, prosecute or defend any such legal action or proceeding.  The Escrow
Agent may consult legal counsel selected by it in any event of any dispute or
question as to construction of any of the provisions hereof or of any other
agreement or its duties hereunder, or relating to any dispute involving any
party hereto, and shall incur no liability and shall be fully indemnified from
any liability whatsoever in acting in accordance with the opinion or
instructions of such counsel.  The Company and the Buyer jointly and severally
shall promptly pay, upon demand, the actual fees and expenses incurred of any
such counsel.
 
b.      The Escrow Agent is hereby authorized, in its sole discretion, to comply
with orders issued or process entered by any court with respect to the Escrow
Funds, without determination by the Escrow Agent of such court’s jurisdiction in
the matter.  If any portion of the Escrow Funds is at any time attached,
garnished or levied upon under any court order, or in case the payment,
assignment, transfer, conveyance or delivery of any such property shall be
stayed or enjoined by any court order, or in any case any order judgment or
decree shall be made or entered by any court affecting such property or any part
thereof, then and in any such event, the Escrow Agent is authorized, in its sole
discretion, to rely upon and comply with any such order, writ judgment or decree
which it is advised by legal counsel selected by it, binding upon it, without
the need for appeal or other action; and if the Escrow Agent complies with any
such order, writ, judgment or decree, it shall not be liable to any of the
parties hereto or to any other person or entity by reason of such compliance
even though such order, writ judgment or decree may be subsequently reversed,
modified, annulled, set aside or vacated.
 

 
 

--------------------------------------------------------------------------------

 
 
11.                 Indemnification of Escrow Agent.  From and at all times
after the date of this Agreement, the Company and the Buyer jointly and
severally, shall, to the fullest extent permitted by law and to the extent
provided herein, indemnify and hold harmless the Escrow Agent and each partner,
associate, director, officer, employee, attorney, agent and affiliate of the
Escrow Agent (collectively, the “Indemnified Parties”) against any and all
actions, claims (whether or not valid), losses, damages, liabilities, costs and
expenses of any kind or nature whatsoever (including without limitation
reasonable attorney’s fees, costs and expenses) incurred by or asserted against
any of the Indemnified Parties from and after the date hereof, whether direct,
indirect or consequential, as a result of or arising from or in any way relating
to any claim, demand, suit, action, or proceeding (including any inquiry or
investigation) by any person, including without limitation the parties to this
Agreement, whether threatened or initiated, asserting a claim for any legal or
equitable remedy against any person under any statute or regulation, including,
but not limited to, any federal or state securities laws, or under any common
law or equitable cause or otherwise, arising from or in connection with the
negotiation, preparation, execution, performance or failure of performance of
this Agreement or any transaction contemplated herein, whether or not any such
Indemnified Party is a party to any such action or proceeding, suit or the
target of any such inquiry or investigation; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for liability
finally determined by a court of competent jurisdiction, subject to no further
appeal, to have resulted from the gross negligence or willful misconduct of such
Indemnified Party.  If any such action or claim shall be brought or asserted
against any Indemnified Party, such Indemnified Party shall promptly notify the
Company and the Buyer hereunder in writing, and the Buyer and the Company shall
assume the defense thereof, including the employment of counsel and the payment
of all expenses.  Such Indemnified Party shall, in its sole discretion, have the
right to employ separate counsel (who may be selected by such Indemnified Party
in its sole discretion) in any such action and to participate and to participate
in the defense thereof, and the fees and expenses of such counsel shall be paid
by such Indemnified Party, except that the Buyer and/or the Company shall be
required to pay such fees and expenses if (a) the Buyer or the Company agree to
pay such fees and expenses, or (b) the Buyer and/or the Company shall fail to
assume the defense of such action or proceeding or shall fail, in the sole
discretion of such Indemnified Party, to employ counsel reasonably satisfactory
to the Indemnified Party in any such action or proceeding, (c) the Buyer and the
Company are  the plaintiff in any such action or proceeding or (d) the named or
potential parties to any such action or proceeding (including any potentially
impleaded parties) include both the Indemnified Party, the Company and/or the
Buyer and the Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Buyer.  The Buyer and the
Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing.  All such fees and
expenses payable by the Company and/or the Buyer pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim.  The obligations of the
parties under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of the Escrow Agent.
 

 
 

--------------------------------------------------------------------------------

 
 
The parties hereto hereby agree that neither payment by the Company or the Buyer
of any claim by the Escrow Agent for indemnification hereunder shall impair,
limit, modify, or affect, as between the Buyer and the Company, the respective
rights and obligations of Buyer, on the one hand, and the Company, on the other
hand.
 
12.                 Expenses of Escrow Agent.  Except as set forth in Section 11
herein, the Company shall reimburse the Escrow Agent for all of its reasonable
out-of-pocket expenses, including attorney’s fees, travel expenses, telephone
and facsimile transmission costs, postage (including express mail and overnight
delivery charges), copying charges and the like.  All of the compensation and
reimbursement obligations set forth in this Section shall be payable by the
Company, upon demand by the Escrow Agent.  The obligations of the Company under
this Section shall survive any termination of this Agreement and the resignation
or removal of the Escrow Agent.
 
13.                 Warranties.
 
a.      The Buyer makes the following representations and warranties to the
Escrow Agent:
 
(i)           The Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder.
 
(ii)           This Agreement has been duly approved by all necessary action of
the Buyer, including any necessary approval of the limited partner of the Buyer
or necessary corporate approval, as applicable, has been executed by duly
authorized officers of the Buyer, enforceable in accordance with its terms.
 
(iii)           The execution, delivery, and performance of the Buyer of this
Agreement will not violate, conflict with, or cause a default under any
agreement of limited partnership of Buyer or the certificate of incorporation or
bylaws of the Buyer (as applicable), any applicable law or regulation, any court
order or administrative ruling or degree to which the Buyer is a party or any of
its property is subject, or any agreement, contract, indenture, or other binding
arrangement.
 
(iv)           Andrew Garai and Robert Press each has been duly appointed to act
individually as the representative of the Buyer hereunder and has full power and
authority to execute, deliver, and perform this Escrow Agreement, to execute and
deliver any Joint Written Direction, to amend, modify, or waive any provision of
this Agreement, and to take any and all other actions as the Buyer’s
representative under this Agreement, all without further consent or direction
form, or notice to, the Buyer or any other party.
 
(v)           No party other than the parties hereto and the Buyer have, or
shall have, any lien, claim or security interest in the Escrow Funds or any part
thereof.  No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.
 

 
 

--------------------------------------------------------------------------------

 



 
(vi)           All of the representations and warranties of the Buyer contained
herein are true and complete as of the date hereof and will be true and complete
at the time of any disbursement from the Escrow Funds.
 
b.      The Company makes the following representations and warranties to the
Escrow Agent:
 
(i)           The Company is a corporation duly organized, validly existing, and
in good standing under the laws of Florida and has full power and authority to
execute and deliver this Agreement and to perform its obligations hereunder.
 
(ii)           This Agreement has been duly approved by all necessary corporate
action of the Company, including any necessary shareholder approval, has been
executed by duly authorized officers of the Company, enforceable in accordance
with its terms.
 
(iii)           The execution, delivery, and performance by the Company of this
Agreement is in accordance with the Securities Purchase Agreement and will not
violate, conflict with, or cause a default under the articles of incorporation
or bylaws of the Company, any applicable law or regulation, any court order or
administrative ruling or decree to which the Company is a party or any of its
property is subject, or any agreement, contract, indenture, or other binding
arrangement, including without limitation to the Securities Purchase Agreement,
to which the Company is a party.
 
(iv)           Antonio Treminio has been duly appointed to act as the
representative of the Company hereunder and has full power and authority to
execute, deliver, and perform this Agreement, to execute and deliver any Joint
Written Direction, to amend, modify or waive any provision of this Agreement and
to take all other actions as the Company’s Representative under this Agreement,
all without further consent or direction from, or notice to, the Company or any
other party.
 
(v)           Other than the parties hereto, no other party has or shall have,
any lien, claim or security interest in the Escrow Funds or any part
thereof.  No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof other than any
UCC filed by the Buyer against the Company.
 
(vi)           All of the representations and warranties of the Company
contained herein are true and complete as of the date hereof and will be true
and complete at the time of any disbursement from the Escrow Funds.
 
14.                 Governing Law; Consent to Jurisdiction and Venue.  This
Agreement shall be deemed to be made under and shall be construed in accordance
with the laws of the State of Florida without giving effect to the principals of
conflict of laws thereof.  Each of the parties consents to the jurisdiction of
the U.S. District Court sitting in the Southern District of the State of Florida
or the state courts of the State of Florida sitting in Miami-Dade County,
Florida, in connection with any dispute arising under this Agreement and hereby
waives, to the maximum extent permitted by law, any objection, including any
objection based on forum non conveniens to the bringing of any such proceeding
in such jurisdictions.
 

 
 

--------------------------------------------------------------------------------

 
 
15.                 Notices.  All notices and other communications hereunder
shall be in writing and shall be deemed to have been validly served, given or
delivered five (5) days after deposit in the United States mails, by certified
mail with return receipt requested and postage prepaid, when delivered
personally, one (1) day delivered to any overnight courier, or when transmitted
by facsimile transmission and upon confirmation of receipt and addressed to the
party to be notified as follows:
 
If to the Company, to:
Novo Energies Corp.
Europa Place d’Armes 750 Cote de Place d’Armes Suite 64
Montreal, QC H2Y 2X8, Canada
Attention:  Antonio Treminio, CEO
Facsimile:  (917) 591-8886
   
With a copy to:
Sanders Ortoli Vaughn-Flam Rosenstadt LLP
 
501 Madison Avenue, 14th Floor
 
New York, NY 10022
 
Attention: William S. Rosenstadt, Esq.
 
Telephone: (212) 588-0022
 
Facsimile: (212) 826-9307
   
If to the Buyer:
Trafalgar Capital Specialized Investment Fund
The Dickens, Kirk Street
16 Northington Street
London WC1N 2DG
Attention: Andrew Garai, Chairman of the Board of Trafalgar Capital Sarl,
General Partner
Facsimile:                      011-44-207-405-0161 and
                        001-786-323-1651
   
If to the Escrow Agent, to:
K&L Gates LLP
200 S. Biscayne Blvd., Suite 3900
Miami, Florida 33131
Attention: Clayton E. Parker, Esq.
Telephone: (305) 539-3306
Facsimile:  (305) 358-7095



 
Or to such other address as each party may designate for itself by like notice.
 
16.                 Amendments or Waiver.  This Agreement may be changed,
waived, discharged or terminated only by a writing signed by the parties
hereto.  No delay or omission by any party in exercising any right with respect
hereto shall operate as waiver.  A waiver on any one occasion shall not be
construed as a bar to, or waiver of, any right or remedy on any future occasion.
 

 
 

--------------------------------------------------------------------------------

 



 
17.                 Severability.  To the extent any provision of this Agreement
is prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition, or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
 
18.                 Entire Agreement.  This Agreement constitutes the entire
Agreement between the parties relating to the holding, investment, and
disbursement of the Escrow Funds and sets forth in their entirety the
obligations and duties of the Escrow Agent with respect to the Escrow Funds.
 
19.                 Binding Effect.  All of the terms of this Agreement, as
amended from time to time, shall be binding upon, inure to the benefit of and be
enforceable by the respective heirs, successors and assigns of the Buyer, the
Company or the Escrow Agent.
 
20.                 Execution of Counterparts.  This Agreement and any Joint
Written Direction may be executed in counter parts, which when so executed shall
constitute one and same agreement or direction.
 
21.                 Termination.  Upon the first to occur of the disbursement of
all amounts in the Escrow Funds pursuant to Joint Written Direction or the
disbursement of all amounts in the Escrow Funds into court pursuant to Section 7
hereof, this Agreement shall terminate and Escrow Agent shall have no further
obligation or liability whatsoever with respect to this Agreement or the Escrow
Funds.
 
22.                 Recitals.  The Recitals herein above are hereby incorporated
into this Agreement as if fully stated herein.
 
[remainder of page intentionally left blank]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF the parties have hereunto set their hands and seals the day
and year above set forth.

 
NOVO ENERGIES CORP.
     
By:                                              
 
Name:         Antonio Treminio
 
Title:           CEO
         
TRAFALGAR CAPITAL SPECIALIZED
 
INVESTMENT FUND, FIS
     
By:           Trafalgar Capital Sarl
 
Its:           General Partner
     
By:                                                                
 
Name:         ______________________________
 
Title:           ______________________________
         
K&L GATES LLP
     
By:                                                                
 
Name:         ______________________________
 
Title:           ______________________________
   






 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------